Citation Nr: 9924806	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
bilateral knee condition.

2.  Entitlement to service connection for an irregular 
heartbeat.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel



INTRODUCTION

The veteran had active naval service from July 1985 to August 
1987.

This appeal arises from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for an 
irregular heartbeat, and found that no new and material 
evidence had been submitted with respect to the veteran's 
claim for service connection for a bilateral knee condition.

The veteran's appeal was before the Board previously in May 
1997, at which time it was remanded for further procedural 
and evidentiary development.  The RO has completed this 
development and the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  An unappealed June 1988 rating decision denied service 
connection for bilateral patello-femoral syndrome, on the 
basis that the veteran's knee condition preexisted service, 
and had not been aggravated by his active duty.

3.  Medical evidence submitted since the June 1988 rating 
decision is new; probative of the issue of in-service 
incurrence or aggravation of a bilateral knee condition, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  There is no evidence demonstrating that the veteran has 
any impairment of earning capacity related to any condition 
associated with either his left or right knee.

5.  There is no evidence that the veteran's cardiac 
arrhythmia, diagnosed as sinus bradycardia, is productive of 
any impairment of earning capacity, or that it is related to 
the veteran's active naval service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's June 1988 rating 
decision denying service connection for a bilateral knee 
condition is new and material, and the veteran's claim of 
entitlement to service connection for a bilateral knee 
condition is reopened.  38 U.S.C.A. §§ 5108, 7103, 7104(b) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156, 20.1100, 
20.1104, 20.1105 (1998).

2.  A bilateral knee disability was not incurred in or 
aggravated by the veteran's active naval service.  
38 U.S.C.A. §§ 1117, 1131, 1153, 1155, 1701 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.327, 4.1, 4.20, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (1998).

3.   The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a heart condition.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen a Claim for Service 
Connection for a Bilateral Knee Condition

In a June 1988 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for bilateral 
patello-femoral syndrome, and the veteran was notified of 
that decision by letter the same month.  The basis for 
denying service connection, in essence, was that the 
veteran's knee condition preexisted service, and had not been 
aggravated by his active duty.  A "Notice of Procedural and 
Appellate Rights" was included on the reverse of the RO's 
letter, which advised the veteran that he had one year from 
the date of notification to appeal the decision, and 
explained other appellate rights.  The June 1988 decision was 
not timely appealed, and became final as outlined in 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302.  As such, the 
veteran's claim may be reopened and reconsidered only if new 
and material evidence has been submitted.  See 38 U.S.C.A. 
§§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).
In December 1994, the veteran requested that his claim for a 
bilateral knee disability be reopened, and the RO advised him 
by letter later that month that new evidence was required to 
reopen the claim, "showing that the conditions happened in 
service."  In May 1995, after reviewing private medical 
evidence submitted by the veteran, the RO denied the request 
to reopen.  The veteran appealed, and in May 1997, the Board 
remanded his claim to the RO.  
The remand included instructions requiring the RO to review 
the new and material evidence issue in conjunction with an 
"inextricably intertwined" claim of clear and unmistakable 
error (CUE) in the June 1988 rating decision, which the Board 
believed to have been raised by the veteran's June 1995 
notice of disagreement (NOD).   The RO failed to do so.  
However, neither the veteran nor his representative, after 
receiving copies of the Board's decision, presented any 
argument or evidence in support of a CUE claim.  In light of 
the veteran's inaction following the remand, and after 
further review of the June 1995 NOD, which does not 
specifically identify the RO's June 1988 rating decision, the 
Board concludes that it erred in interpreting the NOD as an 
assertion of CUE.  Accordingly, any "error" on the RO's 
part in failing to review the new and material evidence issue 
or the veteran's underlying claim for service connection in 
conjunction with a CUE analysis was non-prejudicial and 
harmless (cf. Stegall v. West, 11 Vet.App. 268, 271 (1998) (A 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders).

Reviewing a final decision based on new and material evidence 
is potentially a three step process.  See Elkins v. West, No. 
97-1534, slip op. at 13-16 (U.S. Vet. App. Feb. 17, 1999).  
First, the Board must determine whether the evidence 
submitted since the prior decision is new and material 
(discussed below).  If "the Board finds that no such 
evidence has been offered, that is where the analysis must 
end."  Butler v. Brown, 9 Vet.App. 167, 171 (1996).  Second, 
if new and material evidence has been presented, the claim is 
reopened and must be considered based upon all the evidence 
of record, to determine whether it is well-grounded.  See 
Robinette v. Brown, 8 Vet.App. 69, 75-76 (1995).  Finally, if 
the claim is well grounded, and if VA's duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled, the Board may 
evaluate the merits of the claim. See Winters v. West, No. 
97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step test.  The first step requires determining whether 
the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet.App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet.App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet.App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  If all three tests are 
satisfied, the claim must be reopened.

Since the June 1988 decision, the new evidence in the file 
consists of: (1) a March 1995 letter from Louis Huesmann II, 
M.D., indicating that the veteran suffered from persistent 
symptomatic chondromalacia patella, confirmed by X-ray, and 
noting that the veteran had been discharged from active duty 
in the Navy due to this condition; (2) the veteran's 
statements to examiners that he continues to suffer from knee 
pain which began during his naval service; and (3) the 
results of a June 1998 VA orthopedic examination, which 
diagnosed chronic bilateral knee sprain/strain, with a normal 
bilateral knee examination.  The examiner later wrote two 
addenda to the report, the first of which noted that the 
diagnosis was based solely on the veteran's reported 
symptoms, as the objective and structural examinations were 
normal, and suggested that "this condition began during 
military service."  The final addendum reported that "per 
disability guidelines, there is no diagnosis relevant to the 
knees as all X-rays and bilat[eral] MRIs are normal."  The 
Board notes that the veteran was twice asked to provide 
information indicating whether or not he had been treated or 
evaluated for a knee condition since August 1987, but did not 
respond.

After reviewing the evidence submitted by the veteran since 
the last final rating decision, the Board finds that it is 
new, i.e., neither of record at the time of the June 1998 
decision nor cumulative of other evidence of record, and that 
it is probative of the issue of whether the veteran's claimed 
bilateral knee condition was incurred or aggravated during 
his active naval service.  On this basis, it appears to be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim," and is new and 
material.  38 C.F.R. § 3.156; Hodge, 155 F.3d at 1359, 1363.  
Therefore, the Board concludes that the veteran's claim for 
service connection for a bilateral knee condition must be 
reopened.  38 U.S.C.A. § 5108.

At this point, the veteran's reopened claim must be 
considered based upon all the evidence of record, to 
determine whether it is well-grounded.  See Robinette v. 
Brown, 8 Vet.App. 69, 75-76 (1995).  VA may pay compensation 
for "disability resulting from personal injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1131 (West 1991).  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

The veteran's service medical records indicate that he was 
first examined for enlistment in July 1984 (a year prior to 
the beginning of his active duty), at which time no knee 
symptoms were reported or noted.  An August 1985 submarine 
duty examination also contained no indication of knee 
problems.  The first treatment for a knee condition appears 
to have been in February 1987, at which time the veteran 
reported knee pain of one week's duration, with occasional 
swelling, with no history of trauma.  On examination, the 
veteran had full range of motion in both knees, with mild 
crepitus and mild swelling.  The examiner diagnosed 
infrapatellar bursitis.  During a March 1987 orthopedic 
consultation, the veteran reported that his knee pain started 
during boot camp, after running on concrete with heavy boots, 
although he had some aching to a lesser extent prior to 
service.  A diagnosis of bilateral patello-femoral syndrome 
was entered and the veteran was placed on limited duty.  In 
May 1987, the veteran had a follow-up consultation, at which 
time he reported his knees were worse than before.  He also 
stated that he had a problem with his knees before active 
duty, "but not as much as he never pushed it."  
Objectively, the veteran's knees were stable, with slight 
crepitation and pain in both knees on movement.  The 
examiner's impression was that the veteran was not fit for 
continued active duty in the fleet, and his diagnosis was 
bilateral patello-femoral syndrome, existing prior to the 
veteran's enlistment in the Navy, but aggravated by his 
active duty.  In June 1987, a Navy Medical Board was 
convened, which reviewed the medical records and concluded 
that the veteran was unfit for duty due to bilateral patello-
femoral syndrome, existing prior to enlistment, but 
aggravated in line of duty.

The veteran's first VA examination was conducted in April 
1988, within a year of the veteran's separation from active 
duty.  At that time, the veteran complained of a sharp 
cutting pain under and behind the knee cap and also toward 
the outer (lateral) side under the knee cap on both knees.  
X-rays revealed a "very small, well demarcated lucency in 
the anterior aspect of the distal femur" on both knees, but 
were otherwise unremarkable.  On objective examination, the 
veteran had full range of motion in both knees, with no 
effusion, and no ligament laxity.  The examiner's impression 
was bilateral chondromalacia patella with early degenerative 
joint disease.  No opinion was expressed as to whether the 
condition was incurred in or aggravated by the veteran's 
active naval service.

The subsequent, post-service evidence provided by the veteran 
or obtained by the RO is as noted above.

After considering all the evidence of record, the Board 
initially finds the veteran's claim to be well grounded.  A 
well-grounded claim must include (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  In the veteran's case, service medical records 
provide evidence of in-service aggravation of a bilateral 
knee condition, characterized as chondromalacia patella, and 
Dr. Huesmann's March 1995 letter, together with the veteran's 
reports of continued pain since his release from active duty, 
provide evidence of a current disability and a connection to 
service. Laypersons may not offer medical diagnoses or 
opinions as to the etiology of a condition, see Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 5 
Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 214 
(1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993), Jones v. 
Brown, 7 Vet.App. 134, 137 (1994), but this does not prevent 
them from offering competent, probative testimony related to 
their observation of the apparent physical manifestations of 
a condition, particularly where continuity of symptomatology 
may be at issue.  See Falzone v. Brown, 8 Vet.App. 398, 403 
(1995).  Upon review, the Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1131.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in current disability was incurred coincident with 
service in the Armed Forces."  See 38 C.F.R. § 3.303(a) 
(emphasis added).  As noted by the veteran's representative, 
the RO's most recent supplemental statement of the case 
(SSOC) appears to have assumed that the evidence submitted by 
the veteran is sufficient to reopen his claim, but continues 
to deny service connection on the basis that there is no 
current knee disability.

As the RO correctly notes, VA may only pay compensation for a 
"disability."  See, e.g., 38 U.S.C.A. §§ 1117, 1131; 
38 C.F.R. §§ 3.303; cf. 38 U.S.C.A. § 1153 (showing of 
aggravation requires an increase in disability).  The Court 
of Appeals for Veterans Claims ("Court") has indicated it 
will rely on the definition of disability contained in 38 
U.S.C.A. § 1701(1), which states: "'disability' means a 
disease, injury, or other physical or mental defect."  See 
Allen v. Brown, 7 Vet.App. 439, 444 (1995).  However, the 
Court has limited this definition of disability "to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  Allen, 7 Vet.App. at 448 (emphasis added). VA's 
"Schedule for Rating Disabilities" was created and adopted 
at Congress' direction to reflect "average impairment in 
earning capacity."  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Accordingly, if the evidence demonstrates that the veteran's 
condition satisfies the criteria for a minimum rating of 10 
percent under any applicable diagnostic code (DC), the 
existence of a "disability" must be conceded as a matter of 
law.

In June 1987, the veteran's Navy Physical Evaluation Board 
rated his disability for military medical separation purposes 
under 38 C.F.R. § 4.71a, DC 5003, which evaluates 
degenerative arthritis, assigning a 10 percent evaluation.  
The veteran and his representative have suggested that the 
disability rating assigned by his military service at time of 
discharge should be binding upon the VA.  The Board finds no 
basis to support this claim, however.  Pursuant to 
38 U.S.C.A. § 501, the Secretary of VA has authority to 
prescribe all rules and regulations which are necessary and 
appropriate to carry out the laws administered by the 
Department, including ". . . (1) regulations with respect to 
the nature and extent of proof and evidence and the method of 
taking and furnishing them in order to establish the right to 
benefits under such laws."

Assuming, arguendo, that a military service rating of a 
particular disability is evidence (and not conclusive proof) 
of the existence or severity of the disability at the time 
such evaluation is made, VA nevertheless has the duty and 
authority to reexamine and re-rate the disability when 
appropriate.  "Reexaminations . . . will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability."  38 C.F.R. § 3.327.  In addition, "a veteran's 
disability claim may require reratings in accordance with 
changes in laws, medical knowledge and his or her physical or 
mental condition."  38 C.F.R. § 4.1.  The Board accordingly 
finds that no prior military service determination of the 
existence of or degree of a disability is binding upon VA.

Post-service medical evidence demonstrates, in essence, that 
the veteran has had continuing complaints of bilateral knee 
pain since service, of varying intensity, which he reports 
prevent him from running or engaging in sports, but does not 
impair his ability to walk.  The veteran has had full range 
of motion of both knees in all examinations, and has no 
instability of either knee, although both knees have 
exhibited crepitus.  He has had no recent medical evaluation 
or treatment of the knees (other than his recent VA 
orthopedic examination), and the veteran does not allege that 
his knee condition has prevented him from doing any 
particular job or caused him to lose any work.

The medical examinations vary somewhat on the diagnosis of 
the veteran's condition, and on the underlying medical 
evidence supporting the diagnosis.  The most recent 
examination initially diagnosed chronic bilateral knee 
sprain/strain, although there appears to be no history 
supporting such a diagnosis.  After review, the examiner 
advised that the diagnosis was "based on the patient's 
symptoms," but later asserted that "per disability 
guidelines, there is no diagnosis relevant to the knees as 
all X-rays [and] bilat[eral] MRIs are normal."  Dr. 
Huesmann's examination in March 1995 diagnosed chondromalacia 
patella bilaterally, confirmed by x-ray evidence showing 
narrowed joint space on the lateral margin of the patello-
femoral articulation.  The April 1988 VA examination also 
diagnosed chondromalacia patella bilaterally, with early 
degenerative joint disease.  Both diagnoses of chondromalacia 
relate the condition to the veteran's in-service complaints.  
There is no report of X-ray evidence of arthritis.

The Board concurs with the Navy PEB's use 38 C.F.R. § 4.71a, 
DC 5003, to evaluate the degree of disability, if any, caused 
by the veteran's knee condition.  Use of an analogous rating 
code is appropriate where an unlisted condition is 
encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.  
Degenerative arthritis, established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
If the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate code, a 
rating of 10 percent is warranted for each major joint or 
group of minor joints affected by limitation of motion.  38 
C.F.R. § 4.71a, DC 5003 (emphasis added).

Limitation of motion of the knees is rated under diagnostic 
codes 5260 and 5261 (for flexion and extension, 
respectively).  DC 5260 provides a disability evaluation of 0 
percent where flexion is limited to 60 degrees, 10 percent 
with flexion limited to 45 degrees, and greater amounts for 
more severe limitation.  DC 5261 permits a 0 percent 
evaluation where extension is limited to 5 degrees, 10 
percent with extension limited to 10 degrees, etc.  As 
indicated above, the veteran has demonstrated full range of 
motion during all examinations.  However, he has also 
indicated that his knees become painful with use.

The Board notes that pain is an important factor that must be 
considered in evaluating a claimant's disabilities.  However, 
after a careful review of the medical evidence, the Board 
finds no objective signs of pathology pertaining to the 
knees, such as guarded movement, diminished range of motion, 
abnormal positioning or gait, atrophy, muscle spasm, or any 
other indication which could account for any functional loss.  
Without such "adequate pathology," an indication of limited 
range of motion of either knee, or any allegation that his 
knee condition has impaired his employment in any way, the 
Board finds no basis for a finding that the veteran suffers 
from a current knee disability.  See generally 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet.App. 202 (1995); Voyles 
v. Brown, 5 Vet.App. 451, 453 (1993).  Since there is no 
current disability, service connection for a bilateral knee 
condition, to include patello-femoral syndrome and 
chondromalacia patella, must be denied.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.


Service Connection for an Irregular Heartbeat

The veteran has also claimed entitlement to service 
connection for an irregular heartbeat.  As noted above, VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1131.  In making a claim for 
service connection, however, the veteran has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).

Service medical records, including examinations and medical 
histories, show no indication of any heart condition during 
active service.  However, during his initial VA examination 
in April 1988, the veteran was taken to the medical center's 
life support unit when he became pale and faint during a 
routine blood drawing procedure.  A heart monitor showed 
sinus bradycardia with a ventricular rate of 40-50.  The 
veteran was discharged from the life support unit without 
residual symptoms after approximately one hour, when he was 
able to stand up and walk without difficulty.

In February 1992, the veteran underwent a coronary 
angiography and left ventriculography at the VA Medical 
Center (VAMC) in Cincinnati, Ohio, to rule out coronary 
ischemia versus an anomalous coronary artery.  This testing 
was performed subsequent to the veteran having experienced 
spontaneous ST segment shifts during a Holter monitor test 
and an episode of ventricular tachycardia, both in October 
1991.  The coronary angiography and left ventriculography 
were described as unremarkable, with an EKG irregularity 
assessed as "a normal variant."  No further evaluation was 
recommended.

In February 1995, the veteran was examined for VA at the Ohio 
State University Medical Center for "a history of heart 
arrhythmia."  The veteran complained of intermittent 
substernal chest pain occurring about once every eight 
months.  An EKG taken during the examination showed normal 
sinus rhythm with no acute changes, and a chest x-ray 
revealed no active disease.  The examiner diagnosed a  
"'heart condition', per patient's history," but 
acknowledged that no prior records were available for review.

In June 1998, the veteran received a cardiac examination at 
the Columbus VAMC, which included a review of the veteran's 
claims file.  The examination showed regular rhythm with no 
gallops, murmurs or clicks.  An EKG showed sinus bradycardia 
and sinus arrhythmias, but was otherwise normal.  The 
examiner diagnosed benign asymptomatic cardiac arrhythmias 
with no evidence of structural cardiac disease or coronary 
obstructive disease, and noted the absence of any clinical 
symptoms related to the cardiac condition.  An addendum to 
the examination report indicated that the only currently 
active cardiac arrhythmia was sinus bradycardia, which was 
described as a benign condition "not related to military 
service."

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).

After reviewing the evidence, the Board finds that there is 
no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed heart condition either 
constitutes a disability, or is related to or otherwise had 
its origin during the veteran's period of active naval 
service.  There is no evidence that the veteran's sinus 
bradycardia was incurred during his naval service, and since 
this condition is not a disease or disease process, there is 
no entitlement to presumptive service connection under the 
provisions of 38 C.F.R. § 3.309.  It is the veteran's 
contention that since bradycardia was initially noted in 
April 1988, within a year following his release from active 
duty, this compels the conclusion that it originated during 
active service.  However, lay testimony is not competent to 
prove a matter requiring medical expertise.  See Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 5 
Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 214 
(1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet.App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  The only medical evidence directly addressing 
this issue, the June 1998 examination report and addendum, 
describes the veteran's sinus bradycardia as a benign 
condition, and specifically finds that there is no nexus or 
relationship between that condition and service.

Moreover, there is no evidence that the veteran's bradycardia 
constitutes a disability.  As noted above, showing the 
existence of a disability requires a demonstration of 
"impairment of earning capacity due to disease, injury, or 
defect" and not merely the existence of a disease, injury, 
or defect itself.  Allen, 7 Vet.App. at 448.  Since the 
medical evidence of record characterizes the veteran's 
bradycardia as "benign" and asymptomatic, there is no basis 
for finding any such impairment.

Accordingly, in the absence of competent supporting medical 
evidence showing either a current heart disability or a nexus 
between a heart disability and the veteran's active naval 
service, the claim for service connection for a heart 
condition is not well grounded and must be denied on that 
basis.


ORDER

Service connection for a bilateral knee condition is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a heart condition is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

